    Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 1 of 26




               IN THE UNITED STATES DISTRICT COURT FOR
                   THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

ORRILYN MAXWELL                             )
STALLWORTH,                                 )
                                            )
            Plaintiff,                      )
                                            )
      v.                                    ) CASE NO. 2:18-cv-1005-RAH-SRW
                                            )           (WO)
RODNEY W. HURST,                            )
                                            )
            Defendant.                      )

                   MEMORANDUM OPINION AND ORDER

      This lawsuit arises from Plaintiff Orrilyn Maxwell Stallworth’s (“Stallworth”

or “Plaintiff”) arrest and prosecution for driving under the influence.

      Stallworth claims that Rodney W. Hurst1 (“Hurst” or “Defendant”), a Chilton

County Sheriff’s Deputy, is liable pursuant to 42 U.S.C. § 1983 for false arrest, false

imprisonment, and malicious prosecution in violation of the Fourth and Fourteenth

Amendments. Now before the Court is Hurst’s motion for summary judgment on all


1
  In Stallworth’s initial Complaint filed on November 29, 2018, she also brought suit
against Kenneth Harmon, Corry McCartney, and Unknown Deputy One in their
individual and official capacities as Chilton County Sheriff’s Deputies, and against
Matt Foshee in his individual and official capacities as a City of Clanton Police
Officer. (Doc. 1.) The Court previously granted a motion to dismiss filed by
Defendants Harmon and McCartney, (Doc. 40), and dismissed Defendant Foshee
upon the filing of a Joint Stipulation of Dismissal by the parties, (Doc. 52). The
Court additionally dismissed all claims brought against Hurst in his official capacity.
(Doc. 40.) The only claims that remain, therefore, are the federal claims Stallworth
brings against Hurst in his individual capacity.

                                          1
     Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 2 of 26




claims (“Motion”). (Doc. 54.) The parties have since filed evidence and briefs in

support of their respective positions on the Motion, which is now ripe for review.

      After carefully considering the Motion, Stallworth’s response, (Doc. 59), and

Hurst’s reply, (Doc. 60), and for the reasons more fully set forth below, the Court

finds that Defendant Hurst’s Motion is due to be GRANTED.

I.    RELEVANT FACTUAL BACKGROUND

      The events giving rise to this action took place late on the evening of

December 4, 2016, when Stallworth, a black female, was driving from Daleville to

Birmingham, Alabama along I-65 northbound in a newly purchased car. (Doc. 27,

p. 5; Doc. 53-2, pp. 12-13, 17.) Shortly after 10:00 p.m. that evening, she stopped at

a Texaco gas station located off the interstate in Chilton County where she proceeded

to nap in her car.2 (Doc. 27, p. 5; Doc. 53-2, p. 13.) Hurst, who was on patrol duty,

arrived at the same gas station around 11:00 p.m. to conduct a routine business check

and noticed Stallworth’s parked car running with the lights on. (Doc. 53-3, pp. 10-

12.) Stallworth claims Hurst was in a position to see that she was a black female,

(Doc. 27, pp. 5-6), but Hurst disputes this, (Doc. 53-3, pp. 12-13, 30). Stallworth

eventually resumed her drive on I-65, and as she drove away from the gas station,




2
 Hurst does not claim to have observed Stallworth napping in her car while her
engine was running.


                                          2
     Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 3 of 26




Hurst noticed that her car had a dealership drive-off tag rather than a government-

issued license plate. (Id., p. 13.)

       Soon after, Hurst, too, entered I-65 northbound, though according to Hurst, he

was not following Stallworth. (Id.) However, while on the interstate, Hurst began

paying special attention to Stallworth’s car as it fluctuated in speeds from as low as

around 40 mph, as Stallworth herself admits, (Doc. 53-2, p. 16), to as high as around

85 mph, and swerved within its lane, (Doc. 53-3, pp. 14-15). For her part, Stallworth

disputes that she ever accelerated over the speed limit; however, she admits that she

tried to play a CD and struggled with the car’s audio control buttons. (Doc. 53-2, p.

16.) Regardless, Hurst began driving behind her, at which point he observed

Stallworth’s car swerve over the dividing line multiple times and change lanes

without signaling. (Doc 53-3, p. 15.) Based on Stallworth’s erratic driving, Hurst

determined it appropriate to conduct a traffic stop. (Doc. 53-3, pp. 15-16.)

       A.     Investigatory Stop

       Hurst directed Stallworth to pull over at an off-ramp by activating his

emergency lights and, once stopped, began recording the encounter on his eyeglass

camera.3 (Doc. 53-1; Doc. 53-3, pp. 29-30.) He approached the driver side of


3
  Defendant Hurst furnished this video evidence to benefit the Court in its summary
judgment determination. (See Doc. 53-1.) In his reply brief, (Doc. 60, pp. 3-4), Hurst
cites the Supreme Court’s decision in Scott v. Harris to support his argument that,
where a movant’s video evidence otherwise contradicts the non-movant’s version of
the facts, the Court should view the facts in the light depicted by the video rather

                                          3
     Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 4 of 26




Stallworth’s car, shined a flashlight into the car, and questioned Stallworth, asking

whether she was “alright” or “a little sleepy.”4 (Doc. 53-1.) In the video, Stallworth

can be seen rubbing her legs before slowly responding that she was “just a little

tired.” (Id.) Hurst then asked whether Stallworth had been taking a nap at the gas

station, and Stallworth, who appears lethargic on video, sluggishly confirmed that

she had indeed been napping while parked at the gas station. (Id.) Before returning

to his vehicle, Hurst asked Stallworth for her license, and she complied. (Id.)




than in the light most favorable to the non-movant. 550 U.S. 372, 380-81 (2007).
The Court adopts this position and accordingly presents the facts in the light depicted
by the video where such evidence is available. See Murphy v. Demings, 626 F. App’x
836, 838 n. 3 (11th Cir. 2015) (“Because Plaintiff’s version of the facts is ‘blatantly
contradicted’ by video evidence (the accuracy of which is unchallenged), we do not
adopt Plaintiff's version of this fact as true.”). But importantly, the Court notes that
the video fails to capture the encounter between Hurst and Stallworth in its entirety
and does not include the completion of the field sobriety tests and the arrest itself.
(Doc. 53-1.) Where video evidence is not provided and there remains a genuine
dispute as to those facts, the Court views the facts in a light most favorable to
Stallworth. See Scott, 550 U.S. at 381; Chapman v. AI Transport, 229 F.3d 1012,
1023 (11th Cir. 2000) (requiring courts to review all evidence and make all
reasonable inferences in favor of the party opposing summary judgment).
4
  As Stallworth characterizes this particular interaction, Hurst’s first words to her
were “I smell marijuana,” to which she responded, “I’ve never done drugs a day in
my life.” (Doc. 53-2, pp. 16-17.) Yet this exchange is not reflected in the video.
Stallworth also accuses Hurst of saying, “I smell alcohol”, to which she contends
that she responded by saying she had “never had alcohol a day in [her] life.” (Id., p.
17.) But this testimony too is not reflected in the video of Hurst and Stallworth’s
initial interaction.


                                           4
     Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 5 of 26




       While Hurst ran Stallworth’s license, Stallworth reshuffled the belongings in

her backseat. According to Stallworth, she simply straightened up the interior of the

car “to look nice.” (Doc. 53-2, p. 17.) But Hurst noticed that items had been

rearranged, and upon returning to the driver’s side of Stallworth’s car, he

immediately called for backup, citing a possible intoxicated driver. (Doc. 53-1; Doc.

53-3, p. 17.) Again, Hurst approached Stallworth’s window and asked, “Have you

have anything to drink at all tonight?” to which Stallworth replied in the negative.

(Doc. 53-1.) Hurst also asked about a boot and jacket that had been moved from the

backseat and an open bottle on the floorboard that Stallworth insisted contained tea.

(Doc. 53-1; Doc. 53-3, p. 33.) As Hurst explained to Stallworth at the time,

“something [didn’t] seem right,” and he gave Stallworth the following reasons for

the traffic stop:

       You didn’t use a blinker a-ways back. Your speed has been going up
       and down for the last few miles. You rolled down the middle of the road
       at one point. And right now, your speech is kind of slurred. You’re slow
       to react. I’ve never met you, so I’m just having to go by what I see,
       okay?

(Doc. 53-1.) All the while, Stallworth repeatedly asserted that she did not drink or

do drugs and informed Hurst that she was a licensed attorney. (Id.)

       Hurst then questioned Stallworth about the contents of her car, and

specifically, whether it contained anything illegal. (Id.) Though she told him it did

not, when he eventually requested her consent to search the car, she only replied,



                                          5
    Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 6 of 26




“why?” (Id.) Hurst then referenced the displaced boot, to which Stallworth

maintained that she was “just straightening up.” (Id.) As Stallworth tried to reason,

“There’s nothing wrong with that.” (Id.) Hurst then asked her to step out of the car

in order to perform a set of field sobriety tests; Stallworth’s only response, again,

was “why?” (Id.) City of Clanton Police Officer Matt Foshee arrived at the scene

around this time and both officers then unsuccessfully attempted to convince

Stallworth to submit to the field sobriety tests. Once out of Stallworth’s earshot,

Foshee noted to Hurst that Stallworth’s eyes seemed “glossy” and her speech

“slowed and slurred.” (Id.)

      B.     Field Sobriety Tests

      Stallworth eventually exited her car a few minutes later, at which point Hurst

and Foshee administered several field sobriety tests (“FSTs”), including a horizontal

gaze nystagmus test, the walk-and-turn test, a one-leg stand, and a drug recognition

test (“DRE test”). (Doc. 53-2, pp. 17-18; Doc. 53-3, pp. 8, 19-20.) Stallworth

additionally recounts that the officers administered a fifth test - the ABC test –

though Hurst did not discuss it in his deposition or brief. (Doc. 53-2, p. 17.) Each of

these tests, as explained in the expert report of Shane D. Healey, (Doc. 53-12, p. 12),

has been recognized in numerous courts as the standard to establish whether an

individual is impaired.




                                          6
     Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 7 of 26




      As Hurst administered the horizontal gaze nystagmus test,5 Hurst noted that

Stallworth appeared paranoid, confused, distracted, and slow to react. (Doc. 53-3,

pp. 18-19.) He also concluded that she “lacked smooth tracking.” (Doc. 53-3, p. 20.)

Foshee agreed with this assessment. (Doc. 53-4, p. 15.) According to Stallworth,

she was “concerned and felt threatened for her life” while Hurst administered this

test.6 (Doc. 53-2, p. 18.)

      The parties’ accounts of the other three FSTs7 – none of which Hurst or any

other officer captured on video – differ slightly but not substantially. As Hurst

administered the one-leg stand test, both he and Foshee observed that Stallworth had

difficulty keeping her balance. (Doc. 53-3, p. 20; Doc. 53-4, p. 9.) And as she

completed the walk-and-turn test, Hurst testified that Stallworth’s heels and toes did

not meet. (Doc. 53-3, p. 20.) According to Stallworth, her poor balance was traceable

to a fall she had suffered at work. (Doc. 53-2, pp. 17-18.)

      The DRE test requires a person to put her arms straight out, tilt her head back,

close her eyes, count to thirty, and once she has finished counting, to notify the test


5
  Stallworth mistakenly recounts that the horizontal gaze nystagmus test was
administered last– a statement that is controverted by video evidence. (See Doc. 53-
2, p. 18.)
6
  Notably, the battery in Hurst’s eyeglass camera died while he was administering
this test, so there is no video depicting the rest of the encounter. (Doc. 53-3, p. 19.)
7
 According to Stallworth, Hurst assured her more than once before administering
an FST that “after this test, I’m going to let you go.” (Doc. 53-2, p. 18.)

                                           7
     Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 8 of 26




administrator. (Doc. 53-3, p. 20.) According to Officer Hurst’s testimony, Stallworth

reported that she had completed tasks, including counting to thirty, after only ten

seconds. (Id.)

      C.     Arrest for Driving Under the Influence

      Based upon Hurst’s observations of Stallworth’s erratic driving behavior and

mannerisms over the course of the investigatory stop, and performance on the field

sobriety tests, Hurst determined that probable cause existed to arrest Stallworth for

driving under the influence. (See Doc. 53-3, pp. 8-9; Doc. 53-10; Doc. 53-13.) He

additionally issued her a traffic citation for failure to signal in violation of Ala. Code

§ 32-5A-134. (See Doc. 53-13.) According to Hurst, before handcuffing her, he

asked Stallworth whether she had anyone who could pick her up from the scene or

if she would voluntarily go to the hospital for further examination, but she declined

both options. (Doc. 53-3, p. 20.) Stallworth disputes that she was given any option

to avoid arrest. (Doc. 53-2, p. 20.)

      Hurst then handcuffed Stallworth, who testified that she believed consenting

to a search of her car at this point would keep the officers from arresting her. (Id., p.

18.) In her words, she told them to “go ahead and search my car, then … if that’s

what it’s going to take, because I don’t do drugs, I don’t do alcohol. Just search my

car.” (Id.) Hurst seated Stallworth in the back of his vehicle and proceeded with the

search, finding only an energy drink, a bottle of tea, and a FedEx uniform shirt. (Doc.



                                            8
      Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 9 of 26




53-3, p. 33.) He then proceeded with the arrest and transported Stallworth to the

Chilton County jail. (Id., pp. 21-22.) At the jail, Stallworth was administered a

Drager Alcotest, which proved negative for alcohol. (Doc. 59-2.) She was then

placed in a holding cell8 until she was released the following morning. (Doc. 53-2,

p. 19; Doc. 53-8.)

       On December 6, 2016, Hurst formally charged Stallworth with driving under

the influence in violation of Ala. Code § 32-5A-191(a)(5).

       D.    Voluntary Dismissal of Stallworth’s Case

       Stallworth was prosecuted by the Chilton County District Attorney. (Doc. 59-

3.) However, shortly before the trial commenced, Hurst recommended dismissal of

the case to the District Attorney on the condition that Stallworth submit to and pass

a drug test. (Doc. 53-2, p. 20; Doc. 53-3, p. 28.) Stallworth agreed, and subsequently

passed the drug test. (Doc. 53-2, p. 21.) The charges against Stallworth were

voluntarily dismissed with prejudice on March 16, 2017. (Doc. 59-4.) Stallworth

commenced this lawsuit nearly two years later.

II.    STANDARD OF REVIEW




8
  Stallworth brings no claims relating to the conditions of her incarceration in the
Chilton County jail. (Doc. 53-2, pp. 19-20.) Accordingly, what transpired as it
concerns Stallworth’s booking and treatment at the jail is largely irrelevant for
summary judgment purposes. Accordingly, Hurst’s Motion for Leave to
Supplement The Evidentiary Record (Doc. 61) is due to be denied.

                                          9
    Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 10 of 26




      Summary judgment is proper “if there is no genuine issue as to any material

fact and ... the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986); see also Fed. R. Civ. P. 56(a). The party

moving for summary judgment “always bears the initial responsibility of informing

the district court of the basis for its motion,” relying on submissions “which it

believes demonstrate the absence of a genuine issue of material fact.” Id. at 323.

Once the moving party has met its burden, the nonmoving party must “go beyond

the pleadings” and show that there is a genuine issue for trial. Id. at 324.

      A dispute about a material fact is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, 477 U.S. 242, 248 (1986). Both the party “asserting that a fact cannot be,”

and a party asserting that a fact is genuinely disputed, must support their assertions

by “citing to particular parts of materials in the record,” or by “showing that the

materials cited do not establish the absence or presence of a genuine dispute, or that

an adverse party cannot produce admissible evidence to support the fact.” Fed. R.

Civ. P. 56 (c)(1)(A), (B). Thus, in opposing summary judgment, the nonmoving

party “must do more than show that there is some metaphysical doubt as to the

material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986).




                                          10
       Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 11 of 26




         The evidence of the nonmovant must be believed and all justifiable inferences

must be drawn in its favor. See Anderson, 477 U.S. at 255. But if the nonmoving

party fails to make “a sufficient showing on an essential element of her case with

respect to which she has the burden of proof,” the moving party is entitled to

summary judgment. Celotex Corp., 477 U.S. at 323. “Summary judgment is justified

only for those cases devoid of any need for factual determinations.” Offshore

Aviation v. Transcon Lines, Inc., 831 F.2d 1013, 1016 (11th Cir. 1987) (citation

omitted).

III.     ANALYSIS

         In Stallworth’s Complaint, as amended, she asserts claims of False Arrest and

Imprisonment (Count I) and Malicious Prosecution (Count II) against Hurst under

42 U.S.C. § 1983. (See Doc. 27.) As to both claims, Hurst argues that he is entitled

to qualified immunity because he had at least arguable reasonable suspicion to

conduct the investigative stop, arguable probable cause to conduct the traffic stop,

and arguable probable cause to arrest. Of course, Stallworth challenges Hurst on

each of these contentions, arguing in large part that Hurst’s conduct was underpinned

by racial animus rather than reasonable suspicion or probable cause.

         A.    General Principles

         Section 1983 creates a civil cause of action for any person deprived of any

rights, privileges, or immunities secured by the Constitution and laws, by another



                                           11
    Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 12 of 26




person acting under the color of state law. 42 U.S.C. § 1983. Notably, the statute

“does not in itself create federal rights, but rather provides a vehicle for asserting

those rights.” Sprauer v. Town of Jupiter, 331 F. App’x 650, 652 (11th Cir. 2009).


      Liability under Section 1983, however, is not absolute. “Qualified immunity

protects law enforcement officials from § 1983 suits for civil damages arising from

the discharge of their discretionary functions as long as their actions could

reasonably have been thought consistent with the rights they are alleged to have

violated.” Douglas Asphalt Co. v. Qore, Inc., 541 F.3d 1269, 1273 (11th Cir. 2008)

(citation and quotation omitted). The intent of the doctrine is “to allow government

officials to carry out their discretionary duties without the fear of personal liability

or harassing litigation, protecting from suit all but the plainly incompetent or one

who is knowingly violating the federal law.” Hoyt v. Cooks, 672 F.3d 972, 977 (11th

Cir. 2012) (citation and quotation omitted).

      In order to receive qualified immunity, an officer must first show that he acted

within his discretionary authority. See Mobley v. Palm Beach Cty. Sheriff Dep’t, 783

F.3d 1347, 1352 (11th Cir. 2015). To do so, an officer must show that he was “(a)

performing a legitimate job-related function … (b) through means that were within

his power to utilize.” Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1265

(11th Cir. 2004). Here, it is undisputed that Hurst has satisfied this showing, and

accordingly, the burden shifts to Stallworth to challenge Hurst’s claim to qualified


                                          12
    Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 13 of 26




immunity by showing both “(1) that there was a violation of the Constitution and (2)

that the illegality of [the officer’s] actions was clearly established at the time of the

incident.” Hoyt, 672 F.3d at 977.

      To that end, the Court ultimately must address the following key question:

When arresting Stallworth, and subsequently initiating a criminal prosecution

against her, did Hurst act with (1) actual probable cause, (2) arguable probable cause,

or (3) neither?

      If Hurst acted with actual probable cause, then he did not violate Stallworth’s

Fourth Amendment rights. See Case v. Eslinger, 555 F.3d 1317, 1326 (11th Cir.

2009) (“the existence of probable cause at the time of an arrest … constitutes an

absolute bar to a section 1983 action for false arrest”) (citations omitted); Kjellsen

v. Mills, 517 F.3d 1232, 1237 (11th Cir. 2008) (recognizing the existence of probable

cause will defeat a section 1983 claim for malicious prosecution), abrogated on

other grounds by Williams v. Aguirre, 965 F.3d 1147, 1162–65 (11th Cir. 2020).

Even if he had only arguable probable cause, qualified immunity similarly shields

Hurst from liability. See Wood v. Kesler, 323 F.3d 872, 878 (11th Cir. 2003) (noting

an officer need only have had arguable probable cause to receive qualified immunity

protection) (citing Montoute v. Carr, 114 F.3d 181, 184 (11th Cir. 1997)).

      On the other hand, if neither probable cause nor arguable probable cause

existed, then Stallworth’s claims concerning her arrest will survive summary



                                           13
    Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 14 of 26




judgment. The Court thus proceeds to examine Stallworth’s claims under that rubric,

after first determining whether Hurst had reasonable suspicion or probable cause to

conduct the stop.

      B.     False Arrest and Imprisonment

      Stallworth first alleges that she suffered a false arrest and imprisonment 9 in

violation of the Fourth and Fourteenth Amendments (Count I). “Under the Fourth

Amendment, an individual has a right to be free from ‘unreasonable searches and

seizures,’ … [and in] Fourth Amendment terminology, an arrest is a seizure of the

person.” Skop v. City of Atlanta, GA, 485 F.3d 1130, 1137 (11th Cir. 2007). As is

pertinent here, the Fourth Amendment’s protections “extend to brief investigatory

stops of persons or vehicles.” United States v. Arvizu, 534 U.S. 266, 273 (2002).

Naturally the parties disagree about whether Hurst had actual or arguable reasonable

suspicion to conduct the initial stop and whether he thereafter developed the actual

or arguable probable cause to arrest Stallworth, and the Court accordingly addresses

the same.

             i.     Investigatory Stop


9
  False imprisonment is derivative of a false arrest. See Ortega v. Christian, 85 F.3d
1521, 1526 (11th Cir. 1996) (“Where a police officer lacks probable cause to make
an arrest, the arrestee has a claim under section 1983 for false imprisonment based
on a detention pursuant to that arrest.”) (citation omitted). Here, Stallworth’s false
imprisonment claim is predicated on her false arrest claim, (Doc 27, pp. 13-14), and
the Court thus analyzes them simultaneously.


                                         14
    Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 15 of 26




      As to the initial investigatory traffic stop, an officer can “lawfully detain an

individual without a warrant if (1) there is probable cause to believe that a traffic

violation has occurred (a traffic stop), or (2) there is reasonable suspicion to believe

the individual has engaged or is about to engage in criminal activity (an investigative

or Terry stop).” United States v. Gibbs, 917 F.3d 1289, 1294 (11th Cir. 2019) (citing

United States v. Harris, 526 F.3d 1334, 1337 (11th Cir. 2008) (discussing Terry v.

Ohio, 392 U.S. 1 (1968)). In Gibbs, the Eleventh Circuit explained that while a traffic

stop and a Terry stop have obvious differences, “the Supreme Court has recognized

that the two are ‘analogous’ both in their ‘duration and atmosphere.’” 917 F.3d at

1294 (citing Berkemer v. McCarty, 468 U.S. 420, 439 n.29 (1984)).

      Reasonable suspicion, while a less demanding standard than probable cause,

nevertheless “requires at least a minimal level of objective justification for making

the stop.” Jackson v. Sauls, 206 F.3d 1156, 1165 (11th Cir. 2000) (citation and

quotation omitted). The presence of such “articulable suspicion that criminal activity

is afoot” gives an officer license to “conduct a brief, investigatory stop,” id., so long

as that stop and the officer’s inquiry are “reasonably related in scope to the

justification for their initiation,” Terry v. Ohio, 392 U.S. 1, 29 (1968). And in the

context of qualified immunity, “the issue is not whether reasonable suspicion existed

in fact, but whether the officer had ‘arguable’ reasonable suspicion to support an

investigatory stop.” Jackson, 206 F.3d at 1166. The Court thus considers the



                                           15
    Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 16 of 26




question objectively “from the standpoint of a reasonable official at the scene.”

Young v. Brady, 793 F. App’x 905, 909 (11th Cir. 2019) (citing Hicks v. Moore, 422

F.3d 1246, 1252 (11th Cir. 2005)).

      In this case, Hurst had more than enough objective reasonable suspicion to

stop Stallworth. Hurst notes various traffic violations Stallworth committed

including Stallworth’s failure to display a valid license tag on her car in violation of

Ala. Code §§ 32-6-51 and 40-12-242 and her failure to signal before changing lanes

in violation of Ala. Code § 32-5A-134. (Doc. 55, pp. 21-22.) See Reid v. Henry Cty.,

Ga., 568 F. App’x 745, 748 (11th Cir. 2014) (finding lane changes without the use

of a signal provided reasonable articulable suspicion to make an investigatory stop);

United States v. Rosian, 822 F. App’x 964, 967 (11th Cir. 2020) (concluding that

officers lawfully stopped defendant for a traffic violation of failing to have a plainly

visible license plate); United States v. DeJesus, 435 F. App’x 895, 899 (11th Cir.

2011) (license plate). Notably, Stallworth is silent as to whether she changed lanes

without using a signal, and thus fails to create a genuine dispute for the Court to

resolve. All told, Hurst executed the stop with the requisite arguable reasonable

suspicion.

      Further, Stallworth’s slow driving and erratic speeds, in combination with the

failure to signal a lane change, which she attributed to her focus on the car’s audio

controls, (see Doc. 53-2, p. 16), would have provided arguable reasonable suspicion



                                          16
    Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 17 of 26




that Stallworth was guilty of driving under the influence. While true that playing

music is “seemingly innocent” and generally does not constitute criminal conduct,

the absence of criminal conduct alone does not defeat reasonable suspicion. See

United States v. Byron, 817 F. App’x 753, 757 (11th Cir. 2020) (“Reasonable

suspicion may exist even if each fact alone is susceptible of innocent explanation.”)

(citing United States v. Bautista-Silva, 567 F.3d 1266, 1272 (11th Cir. 2009)).

Instead, the “arguable reasonable suspicion” standard allows officers to rely on their

own inferences and deductions, and from Hurst’s vantage point, Stallworth was

driving at inconsistent speeds and with shifting attention. He would have had no way

of knowing that Stallworth was distracted rather than inebriated, and moreover, his

training and experience indicated that Stallworth’s poor driving was due to

intoxication. (See Doc. 53-10.) See Jenkins v. Gaither, 543 F. App’x 894, 897 (11th

Cir. 2013) (finding report that plaintiff was “driving at an unusual speed” and

“weaving across the road” was sufficient to provide reasonable suspicion); United

States v. Franklin, No. 2:17-CR-13, 2017 WL 3393084, at *4 (S.D. Ga. July 11,

2017), r. & r. adopted, No. 2:17-CR-13, 2017 WL 3392746 (S.D. Ga. Aug. 7, 2017)

(holding the combination of plaintiff’s driving at an unusual hour and an unusually

slow rate of speed while weaving was sufficient to support officer’s reasonable

suspicion that plaintiff was driving under the influence); see also United States v.

Williams, 876 F.2d 1521, 1524 (11th Cir. 1989) (the reasonable suspicion standard



                                         17
    Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 18 of 26




requires an officer to “provide some minimal, objective justification for the stop....

Such facts may be derived from various objective observations ... and consideration

of the modes or patterns of operation of certain kinds of lawbreakers.”).

      For her part, Stallworth does little to counter Hurst’s contentions as they relate

to the legality of the traffic stop. In her brief, she goes no further than simply assert

that it would be a “reasonable inference” that Hurst decided Stallworth was driving

under the influence as early as when he observed her in the Texaco parking lot, (Doc.

59, p. 24), and thus insinuating that the stop was pretextual. Notably, Stallworth

offers nothing to demonstrate that Hurst lacked reasonable suspicion, whether actual

or arguable. Nor does she offer any direct or circumstantial evidence of pretext. But

in any case, Hurst’s “subjective motivations” for conducting the stop have no

bearing on the court’s objective inquiry into the reasonableness of the stop. E.g.,

Byron, 817 F. App’x at 757. The circumstances described, viewed in their totality

and in a light most favorable to Stallworth, support a particularized and objective

basis to suspect that Stallworth had committed both traffic violations and was driving

under the influence.

      Further, Hurst also would have had arguable probable cause to stop Stallworth

who, here again, was actively engaged in wrongdoing. Indeed, as Hurst notes and

Stallworth does not dispute, Stallworth was failing to display a valid license tag and

to maintain a reasonable and prudent speed. (See Doc. 53-3, p. 15.) The existence



                                           18
    Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 19 of 26




of such probable cause means that, even if considered a traffic stop, Hurst’s decision

to pull over Stallworth did not constitute a violation of her Fourth Amendment rights.

And where an officer has probable cause to make a stop, he also has probable cause

to make an arrest for the same offense. See Holley v. Town of Camp Hill, 351 F.

Supp. 3d 1359, 1367 (M.D. Ala. 2018) (citing Stephens v. DeGiovanni, 852 F.3d

1298, 1320 n.21 (11th Cir. 2017) (“A custodial arrest may be made for misdemeanor

offenses and traffic violations.”)). But in any case, Stallworth does not argue that the

stop was a traffic stop, as opposed to a Terry stop, and there is no need to discuss it

with any more specificity. See Resolution Trust Corp. v. Dunmar Corp., 43 F.3d

587, 599 (11th Cir. 1995) (“[t]here is no burden upon the district court to distill every

potential argument that could be made based upon the materials before it”). To the

extent that Stallworth seeks to support a claim for false arrest and imprisonment on

the initial investigatory traffic stop, her claim is unavailing.

             ii.    The Arrest

      Where the arrest itself is challenged, the “reasonableness” requirement hinges

on “the presence or absence of probable cause for the arrest.” Skop, 485 F.3d at 1137.

Eleventh Circuit precedent is clear – “[a] warrantless arrest without probable cause

violates the Constitution and provides a basis for a section 1983 claim.” Case, 555

F.3d at 1326. However, as noted above, the converse is also true – “[t]he existence

of probable cause at the time of arrest … constitutes an absolute bar to a section 1983



                                           19
    Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 20 of 26




action for false arrest.” Id. at 1326-27 (quoting Kingsland v. City of Miami, 382 F.3d

1220, 1226 (11th Cir. 2004), abrogated on other grounds by Aguirre, 965 F.3d

1147).

      Importantly, probable cause to arrest exists when an arrest is “objectively

reasonable based on the totality of the circumstances.” Lee, 284 F.3d at 1195. “This

standard is met when the facts and circumstances within the officer’s knowledge …

would cause a prudent person to believe, under the circumstances shown, that the

suspect has committed, is committing, or is about to commit an offense.” Rankin v.

Evans, 133 F.3d 1425, 1435 (11th Cir. 1998) (quoting Williamson v. Mills, 65 F.3d

155, 158 (11th Cir. 1995)). A probable cause determination should be based upon

the elements of the alleged crime and the objective facts available to the officer at

the time of arrest. See Durruthy v. Pastor, 351 F.3d 1080, 1088 (11th Cir. 2003).

Moreover, such a determination “‘does not require convincing proof’ and ‘need not

reach the [same] standard of conclusiveness and probability as the facts necessary to

support a conviction.’” Id. (quoting Lee, 284 F.3d at 1195).

      Further, and crucial as to the case at bar, an officer who lacks probable cause

may nevertheless claim qualified immunity so long as he acted with arguable

probable cause. “Arguable probable cause exists where reasonable officers in the

same circumstances and possessing the same knowledge as the Defendant could

have believed that probable cause existed to arrest.” Durruthy, 351 F.3d at 1089



                                         20
     Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 21 of 26




(citing Jones v. Cannon, 174 F.3d 1271, 1283 (11th Cir. 1999) (citing in turn Lindsey

v. Storey, 936 F.2d 554, 562 (11th Cir. 1991)). In contrast with “actual” probable

cause, arguable probable cause “gives ample room for mistaken judgments… and

reasonable error.” Gold v. City of Miami, 121 F.3d 1442, 1446 (11th Cir. 1997)

(citations omitted). Accordingly, the relevant inquiry is “whether the [officer’s]

conduct violated clearly established law and not whether an arrestee’s conduct is a

crime or ultimately will result in conviction.” Scarbrough v. Myles, 245 F.3d 1299,

1303 n. 8 (11th Cir. 2001).

       Here, Hurst arrested Stallworth for driving under the influence in violation of

Ala. Code § 32-5A-191(a)(5), which provides, in relevant part: “A person shall not

drive or be in actual physical control of any vehicle while… [u]nder the influence of

any substance which impairs the mental or physical faculties of such person to a

degree which renders him or her incapable of safely driving.”10 (See Doc. 53-10.)

       Taken in the light depicted by video footage, and otherwise in a light most

favorable to Stallworth, the summary judgment record shows that Hurst possessed

the following information at the time he placed Stallworth under arrest shortly after

midnight on December 5, 2016: Hurst had observed Stallworth drive at inconsistent


10
   As Hurst points out, “any substance” in the context of the statute refers to any
substance that may affect a driver’s ability to safely operate a vehicle. See Sturgeon
v. City of Vestavia Hills, 599 So. 2d 92, 93 (Ala. Crim. App. 1992) (concluding that
(a)(5) of the statute encompasses substances other than alcohol or controlled
substances that impair a person’s mental or physical faculties).

                                          21
    Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 22 of 26




and erratic speeds late at night, and as she began to weave within her own lane and

eventually into the adjacent lane, his focus on her narrowed. When she changed lanes

without a signal, Hurst pulled Stallworth over. Hurst approached her car window

and began interacting with Stallworth, at which point he observed Stallworth’s

reduced faculties including drowsiness and impaired coordination and speech, points

that Stallworth does not really dispute. As she has admitted, she was “just a little

tired.”

          Then, as Hurst was running Stallworth’s license, Stallworth moved

belongings in her vehicle around, including items that were contained on the

floorboard of her back seat. Again, Stallworth gave an innocent explanation; she was

“just straightening up.” But Hurst’s suspicions were piqued, and when Officer

Foshee arrived several minutes later, he pointed out to Hurst that Stallworth’s eyes

seemed “glossy” and her speech sounded “slowed and slurred.”

          When Stallworth did submit to a sequence of field sobriety tests, she did little

to instill confidence that she was not under the influence of any substance. She had

difficulty following Hurst’s basic instruction for the horizontal gaze nystagmus test

and appeared distracted, continually looking over her shoulder rather than giving her

attention to Hurst. She also had difficulty finding her balance while completing the

other tests, though she once again offered an innocent explanation – a fall at work.

Based on this information, Hurst arrested Stallworth for driving under the influence.



                                             22
    Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 23 of 26




For her part, Stallworth does not dispute that she was slow to respond, slurring her

words, or unsteady on her feet. In short, Hurst readily “could have believed that

probable cause existed to arrest” Stallworth. Lee, 284 F.3d at 1195. And

significantly, at no point during the video do the parties discuss race, nor does either

party recount a discussion of race in any record evidence before the Court.

      Stallworth’s claims that she had neither consumed alcohol nor smoked

marijuana on the night in question do merit some discussion. Indeed, at the Chilton

County jail, staff administered a Drager Alcotest which indicated that Stallworth did

not have alcohol in her system. (Doc. 59-2.) In her brief, Stallworth also questions

why Hurst would not have taken any further steps to confirm that she was, in fact,

under the influence of any substance before arresting her.

      But Stallworth’s culpability as it concerns the crime of driving under the

influence is not at issue, and her innocent explanations for her observed, and

generally uncontested, behavior only serve to strengthen Hurst’s entitlement to

qualified immunity. The legal standard requires an objective inquiry into the

defendant officer’s actions based on the totality of evidence known to him at the

time he made the arrest. As Hurst explained, he believed something was “not right”,

and based on the testimony provided, including that of which Stallworth

acknowledges, the Court cannot now find a reason to second guess Hurst’s on-scene

assessment of Stallworth.



                                          23
    Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 24 of 26




      In viewing the video footage in particular, the Court is inclined to find that

Hurst was neither acting unreasonably nor reaching far-flung conclusions in

believing that something was inhibiting Stallworth’s ability to safely operate a car.

But in any case, “[t]he protection of qualified immunity applies regardless of

whether the [officer’s] error is ‘a mistake of law, a mistake of fact, or a mistake

based on mixed questions of law and fact.’” Groh v. Ramirez, 540 U.S. 551, 567

(2004) (Kennedy, J., dissenting) (quoting Butz v. Economou, 438 U.S. 478, 507

(1978) (qualified immunity covers “mere mistakes in judgment, whether the mistake

is one of fact or one of law”)); see also Pearson v. Callahan, 555 U.S. 223, 231

(2009) (approvingly quoting the same).

      The Court now answers the question it posed earlier in this opinion and finds

that Hurst possessed reasonable suspicion in instigating the stop and arguable

probable cause when arresting Stallworth. Hurst is thus entitled to qualified

immunity and his motion for summary judgment as to Stallworth’s false arrest and

imprisonment claim is due to be granted.

      C.     Malicious Prosecution

      Malicious prosecution, which is the basis of Stallworth’s second claim (Count

II), is also “a violation of the Fourth Amendment and [a] viable constitutional tort




                                         24
     Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 25 of 26




under § 1983.”11 Blue v. Lopez, 901 F.3d 1352, 1357 (11th Cir. 2018). To establish

a federal claim for malicious prosecution under § 1983, a plaintiff must prove (1)

the elements of the common law tort of malicious prosecution, (2) an unlawful

seizure in violation of the Fourth Amendment, and (3) that the unlawful seizure

related to the prosecution. Kingsland, 382 F.3d at 1234–35.

       Stallworth claims that Hurst maliciously prosecuted her for driving under the

influence and for refusing to dismiss the criminal case until after Stallworth had

retained legal counsel and suffered mental stress attributable to her pending criminal

case. However, “the plaintiff’s arrest cannot serve as the predicate deprivation of

liberty.” Kingsland, 382 F.3d at 1235. Instead, for the unlawful seizure to relate to

the prosecution, the deprivation of liberty suffered by a plaintiff must have occurred

after his or her arraignment. Id. This requirement proves to be an insurmountable

hurdle for Stallworth, who has failed to point to any deprivation of liberty, other than

her arrest, as the basis for her malicious prosecution claim. See Donley v. City of

Morrow, Georgia, 601 F. App’x 805, 814 (11th Cir. 2015) (“warrantless arrest


11
  The difference between a malicious prosecution claim and a false arrest claim is
that to be entitled to qualified immunity from a malicious prosecution claim, the
officer must show that he had arguable probable cause for each crime charged. See
Uboh v. Reno, 141 F.3d 1000, 1005 (11th Cir. 1998) (holding that conviction on
some charges in the indictment did not preclude plaintiff’s malicious prosecution
claim based on other charges that were dismissed). The rationale is that, unlike an
arrest, “once an individual is prosecuted, each additional charge imposes additional
costs and burdens.” Elmore v. Fulton Cty. School District, 605 F. App’x 906, 915
(11th Cir. 2015).

                                          25
      Case 2:18-cv-01005-RAH-SRW Document 76 Filed 02/05/21 Page 26 of 26




cannot serve as the requisite Fourth Amendment seizure for purposes of

his § 1983 malicious prosecution claim”) (citing Kingsland, 382 F.3d at 1235).

“[E]ven assuming [she] could meet the first two elements of a malicious prosecution-

like Fourth Amendment claim, [her] failure to produce evidence on the third element

dooms [her] chances for success.” Exford v. City of Montgomery, 887 F. Supp. 2d

1210, 1226 (M.D. Ala. 2012).

        Accordingly, Stallworth cannot maintain a claim for malicious prosecution

and summary judgment is due to be granted in Hurst’s favor.

IV.     CONCLUSION

        For the reasons set forth above, the Court concludes that Defendant Rodney

Hurst is entitled to qualified immunity. Accordingly, it is

        ORDERED that Defendant Hurst’s Motion for Summary Judgment, (Doc.

54), be and is hereby GRANTED. The claims against Defendant Hurst in his

individual capacity are dismissed with prejudice. Furthermore, Defendant Hurst’s

Motion for Leave to Supplement the Evidentiary Record (Doc. 61) is due to be and

hereby is DENIED.

        A separate judgment will issue.

        DONE and ORDERED, this 5th day of February, 2021.

                                        /s/ R. Austin Huffaker, Jr.
                                 R. AUSTIN HUFFAKER, JR.
                                 UNITED STATES DISTRICT JUDGE



                                          26
